DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/21/22.  Accordingly, claims 7-17 are currently pending; and claims 1-6 are canceled.
Claim Objections
Claims 7-17 are objected to because of the following reasons.
-Each of claims 7, 13 and 16 , recites the limitation “temperature-insensitive circuit elements”.  It is unclear on basically what makes “temperature-insensitive circuit elements” structurally and physically different from circuit elements not called as “temperature-insensitive circuit elements”.  In light of specification, par.  [0005]), of the instant application, a “temperature-insensitive circuit element” can be specified as being a FPGA.  In order to clarify the unclearness, the examiner herein cites Perisetty (10,200,037]) teaches a FPGA, which is not called as a “temperature-insensitive circuit element”.  It is unclear on basically what makes such a “temperature-insensitive circuit elements” (as being a FPGA) structurally and physically different from Perisetty’s FPGA.
Therefore, structural and physical references to the “temperature-insensitive circuit elements” are indefinite.  For examination purpose, the limitation is broadly interpreted just as circuit elements.

-Claim 17 recites the limitation “the temperature- insensitive circuit elements are configured to provide a reliable start byte detection at temperatures of up to approximately 115 °C”, (hereafter referred as Functional Phrase #1).    The language of Functional Phrase #1  is indefinite because of following reasons.  Functional Phrase #1 is directed to a product claim     " temperature- insensitive circuit elements ".  The limitations in product claims are definite structures.  However, Functional Phrase #1 is purely functional and not associated with any structure of the “temperature- insensitive circuit elements” for performing the claimed function “to provide a reliable start byte detection at temperatures of up to approximately 115 °C” of the “temperature- insensitive circuit elements”, and as such, one skilled in the art cannot reasonably determine what structures Functional Phrase #1 is attempting to refer or define and thus, references to all structures of the “temperature- insensitive circuit elements” for performing the claimed function is indefinite. Therefore, for examination purposes, Functional Phrase #1 will be interpreted as reading on any structure or circuit capable of performing the function.
-Claims, (if any) depended on above claim, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beker et al (4,387,371) previously cited.
-Regarding claim 7, Beker et al  teaches a scanning apparatus (“receiver”, col. 4, line 18) for detecting a start byte (“preamble”/“001011”, col 4, lines 59-60)  in a high-frequency serial data stream (“data samples”, col. 4, line 27) , the scanning apparatus (see (figure 3 and col. 4, line 18 to col. 8, line 10) comprising: 
a detection unit which is configured to detect the start byte in the high-frequency serial data stream, the detection unit consisting of an independent logic detection circuit (comprising all circuit elements as shown in figure 3 except a circuit element (46)) which consists of circuit elements (being those all circuit elements as shown in figure 3 except a circuit element (46)), and which excludes addition blocks, (the circuit elements considered here equivalent with the limitation “temperature-insensitive circuit elements” and hereafter called so); and
a clock signal generator (46) which is configured to provide the detection unit with a high- frequency clock signal (outputted from (46)) which is synchronized to the high-frequency serial data stream, the high-frequency clock signal being provided with a frequency which is 8-tine higher than a frequency of the high-frequency serial data stream.
-Regarding claim 9, Beker et al  teaches that the independent logic detection circuit of the detection unit is provided as an integrated circuit (as shown in figure 3)
-Regarding claim 10, Beker et al  teaches that the detection unit is configured to provide the clock signal generator with a feedback clock signal (outputted from (44)) (see figure 3).

-Regarding claim 12, Beker et al  teaches that  the plurality of lookup table elements are configured so that a maximum of n-1, (=7), of the n memory locations of the shifting register element are evaluable with outcomes “1”s, (see TABLEs A and B, and col. 6, line 67 to col. 8, line 42).
-Regarding claim 13, Beker et al  teaches a scanning apparatus (“receiver”, col. 4, line 18) for detecting a start byte (“preamble”/“001011”, col 4, lines 59-60)  in a high-frequency serial data stream (“data samples”, col. 4, line 27) , the scanning apparatus (see (figure 3 and col. 4, line 18 to col. 8, line 10) comprising: 
a detection unit which is configured to detect the start byte in the high-frequency serial data stream, the detection unit consisting of an independent logic detection circuit (comprising all circuit elements as shown in figure 3 except a circuit element (46)) which consists of circuit elements (being those all circuit elements as shown in figure 3 except a circuit element (46)), and which excludes addition blocks, (the circuit elements considered here equivalent with the limitation “temperature-insensitive circuit elements” and hereafter called so); and
a clock signal generator (46) which is configured to provide the detection unit with a high- frequency clock signal (outputted from (46)) which is synchronized to the high-frequency serial data stream, the high-frequency clock signal being provided with a frequency which is 8-tine higher than a frequency of the high-frequency serial data stream,

-Regarding claim 14, Beker et al  teaches that  the plurality of lookup table elements are configured so that a maximum of n-1, (=7), of the n memory locations of the shifting register element are evaluable with outcomes “1”s, (see TABLEs A and B, and col. 6, line 67 to col. 8, line 42).
-Regarding claim 15, Beker et al   teaches that the shifting register element comprises shift registers (24, 26, 28, 30, 32, 34, 36, 38) (see figure 3), each register having a memory content of six bits, which is shifted by one location during each operating cycle (“cycle of the clock waveform”, col.5, line 13) for being serially outputted from the register to a comparator (48), (see figure 3 and “After each data sample has been fed into its appropriate register 24 to 38, the contents of that register are rapidly fed out onto the channel 50 by  means of timing signals occurring on a line 52 at a multiple of the sampling”, col. 5, lin3w 20-24).
-Regarding claim 16, Beker et al  teaches a scanning apparatus (“receiver”, col. 4, line 18) for detecting a start byte (“preamble”/“001011”, col 4, lines 59-60)  in a high-frequency serial data stream (“data samples”, col. 4, line 27) , the scanning apparatus (see (figure 3 and col. 4, line 18 to col. 8, line 10) comprising: 
a detection unit which is configured to detect the start byte in the high-frequency serial data stream, the detection unit consisting of an independent logic detection circuit (comprising all circuit elements as shown in figure 3 except a circuit element (46)) which consists of circuit 
a clock signal generator (46) which is configured to provide the detection unit with a high- frequency clock signal (outputted from (46)) which is synchronized to the high-frequency serial data stream, the high-frequency clock signal being provided with a frequency which is 8-tine higher than a frequency of the high-frequency serial data stream,
wherein the temperature-insensitive circuit elements comprise a shifting register element which comprises a shifting register element (24, 26, 28, 30, 32, 34, 36, 38) which comprises n memory locations, (n=8), and a plurality of 2 lookup table elements ((20, 48) and (22, 48A)) (see figure 3), wherein the plurality of lookup table elements are configured so that a maximum of n-1, (=7), of the n memory locations of the shifting register element are evaluable with outcomes “1”s, (see TABLEs A and B, and col. 6, line 67 to col. 8, line 42).
-Regarding claim 17, as for claim 16, Beker et al teaches that the temperature-insensitive circuit elements can provide a reliable start byte detection of a preamble “preamble” (see “Each receiver inspects each incoming bit and makes two comparisons: each is a comparison between, on the one hand, a block of data comprising that bit and the previous (y-1) bits and, on the other hand, the y bits of a respective one of the two predetermined preambles which it is storing.  If at least x bits of the two blocks compared in either of the two comparisons agree, then the receiver recognises the preamble”, col. 3, lines 10-19, and “the preamble consists of six bits 0 0 1 0 1 1 (in FIG. 4, a high level represents a "1", a ow level represents a "0" )”, col. 4, lines 59-61). 

(see M.P.E.P. 2112.01 : “PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT”, and “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beker et al.
-Regarding claim 8, Beker et al  does not teach whether or not the clock signal generator is provided as a microcontroller, as claimed.
However, Beker et al  teaches that the clock signal generator is a by-8 multiplier (see figure 3).
On the other hand, it is well-known in the art that a computational device can be implemented with a microprocessor.  For instance, Beker et al  teaches that some computational block(s) shown in figure 3 can be implemented with a microprocessor 
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Beker et al  in such a way that the clock signal generator would be implemented with a microcontroller in order to provide the high- frequency clock signal,  as required an expected in the scanning apparatus, so that with the implementation, the clock signal generator would be enhanced with programmable features in high-speed fashion of the microcontroller.
Response to Arguments
Applicant's arguments filed on 02/21/22 have been fully considered but they are not, in part, persuasive. 
-As results, with the objection to claim 12, with respect to the limitation “ a maximum of n-1 of the n memory locations of the shifting register element are evaluable” is withdrawn.
-With respect to the objection to claim 7, the application mainly argues that the limitation “temperature-insensitive circuit elements” is clear.
The examiner respectfully disagrees.  It is unclear on basically what makes “temperature-insensitive circuit elements” structurally and physically different from circuit elements not called as “temperature-insensitive circuit elements”.  In light of specification, par.  [0005]), of the instant application, a “temperature-insensitive circuit element” can be specified as being a FPGA.  In order to clarify the unclearness, the examiner has cited Perisetty (10,200,037]) teaches a FPGA, which is not called as a “temperature-insensitive circuit 
-With respect to rejection to claim 7, the application mainly argues that Beker et al fails to teach the limitation “the detection unit consisting of an independent logic detection circuit which consists of temperature-insensitive circuit elements and which excludes addition blocks”.
The examiner also disagrees.  Note that in the limitation, the term “temperature-insensitive circuit elements” is broadly interpreted just as circuit elements.  Beker et al   teaches a detection unit which is configured to detect the start byte in the high-frequency serial data stream, the detection unit consisting of an independent logic detection circuit (comprising all circuit elements as shown in figure 3 except a circuit element (46)) which consists of circuit elements (being those all circuit elements as shown in figure 3 except a circuit element (46)), and which excludes addition blocks, e.g., the circuit element (46) , (the circuit elements considered here equivalent with the limitation “temperature-insensitive circuit elements” and hereafter called so).  In short, Beker et al teaches the limitation.
The applicant alleges that the element a counter ((62), figure 3) included in the detection unit of Beker et al is not a temperature-insensitive circuit element, but rather an addition block.  The examiner disagrees.  Based on an interpretation that the term “temperature-insensitive circuit elements” is broadly interpreted just as circuit elements, said counter can considered as a claimed temperature-insensitive circuit element because it is a circuit element.
-With respect to rejection to claim 11, the application mainly argues that Beker et al fails to teach the limitation “the temperature-insensitive circuit elements are provided as a shifting 
The examiner also disagrees.  Beker et al  teaches that the temperature- insensitive circuit elements are provided with a shifting register element (24, 26, 28, 30, 32, 34, 36, 38) which comprises n memory locations, (n=8), and a plurality of 2 lookup table elements ((20, 48) and (22, 48A)) (see figure 3).
The applicant alleges that Beker et al’s (24, 26, 28, 30, 32, 34, 36, 38) is not a shifting register element, as claimed.  The examiner disagrees.  Beker et al’s (24, 26, 28, 30, 32, 34, 36, 38) can be called here as a shifting register element because it comprises at least 8 shift registers (24, 26, 28, 30, 32, 34, 36, 38) (see figure 3), each register having a memory content of six bits, which is shifted by one location during each operating cycle (“cycle of the clock waveform”, col.5, line 13) for being serially outputted from the register to a comparator (48), (see figure 3 and “After each data sample has been fed into its appropriate register 24 to 38, the contents of that register are rapidly fed out onto the channel 50 by  means of timing signals occurring on a line 52 at a multiple of the sampling”, col. 5, lin3w 20-24). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632